Citation Nr: 9921464	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-14 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied service connection for a psychiatric 
disorder, to include PTSD.  


REMAND

A preliminary review of the claims folder reveals that prior to 
certification of the appeal for the veteran's claim for a 
psychiatric disorder, to include PTSD, he filed a claim for 
service connection for hepatitis C.  The RO received VA 
outpatient records, dated November 1998 to April 1999, and a 
hospital report dated August 1998 from the Fargo, North Dakota 
VA.  These documents were used as evidence in adjudicating the 
claim for service connection for hepatitis C in an April 1999 RO  
decision.  Although the evidence contained information as to the 
veteran's continuous treatment for depression, it was not 
reviewed as additional evidence concerning the veteran's PTSD, 
and a supplemental statement of the case was not issued 
subsequent to the April 1999 rating decision.  In his Informal 
Hearing Presentation dated June 1999, the veteran's 
representative points to this fact and that the veteran's 
treatment for depression is pertinent to the service connection 
claim on appeal.  The Board notes that the veteran is entitled to 
initial consideration of this additional relevant evidence by the 
agency of original jurisdiction, unless waived, notice of the 
subsequent decision, and if adverse, an opportunity to respond to 
the adverse decision.  See 38 C.F.R. §§ 19.31, 19.37, 19.38 
(1998).  There is no evidence that the veteran waived RO 
consideration of the additional evidence.  See 38 C.F.R. § 
20.1304(c) (1998).  A remand to cure this procedural defect is 
thus warranted.

Since no supplemental statement of the case has been issued to 
the veteran or his representative reflecting a consideration of 
the additional evidence in question, and as there is no evidence 
that the veteran waived RO consideration of the additional 
evidence, the Board must remand this matter to the RO for review 
and preparation of a supplemental statement of the case.  38 
C.F.R. §§ 19.31, 19.37, 19.38 (1998).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should consider the Fargo VAMC 
medical records, dated from August 1998 to 
April 1999, which were received by the RO 
prior to certification of this  appeal, and 
readjudicate the claim for entitlement to 
service connection for a psychiatric 
disorder, to include PTSD. 

2.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case, which 
addresses the Fargo VAMC medical records, 
dated from August 1998 to April 1999, and 
provide an opportunity for the veteran and 
his representative to respond before the 
case is returned to the Board for further 
appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise notified, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  


By this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this case.  
The purpose of this REMAND is to provide the veteran with due 
process of law. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










